Citation Nr: 0707839	
Decision Date: 03/15/07    Archive Date: 04/09/07

DOCKET NO.  00-05 330	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to service connection for a right leg 
disorder.

2.  Entitlement to service connection for a low back 
disorder. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

S. Bush, Associate Counsel


INTRODUCTION

The veteran served on active duty in the United States Navy 
from January 1957 to August 1959.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1999 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in New York, New York, which, in part, denied the 
veteran's claims for entitlement to low back and right leg 
disorders.

The veteran testified at a personal hearing which was 
conducted by the undersigned Acting Veterans Law Judge in 
Washington, D.C. in August 2004. A transcript of the hearing 
is associated with the veteran's VA claims folder.

These claims were remanded by the Board in December 2004 and 
March 2006 for further evidentiary and procedural 
development.  This was accomplished, and in June 2006 the RO 
issued a supplemental statement of the case which continued 
to deny the veteran's claims.  The veteran's claims folder 
was then returned to the Board for further appellate 
proceedings.

Issues not on appeal

Two other issues on appeal, entitlement to service connection 
for hearing loss and tinnitus, were granted by RO per the 
Board's findings in an April 2006 rating decision.  Since the 
claims were granted, the appeal as to those issues has become 
moot.  The veteran has not, to the Board's knowledge, 
expressed dissatisfaction with that decision.  See Grantham 
v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) [where an appealed 
claim for service connection is granted during the pendency 
of the appeal, a second Notice of Disagreement must 
thereafter be timely filed to initiate appellate review of 
"downstream" issues such as the compensation level assigned 
for the disability or the effective date of service 
connection].  


FINDINGS OF FACT

1.  The competent medical evidence of record does not support 
a finding that a right leg disorder currently exists.

2.  The competent medical evidence of record does not support 
a finding that a relationship exists between the veteran's 
diagnosed low back disorder and his military service.


CONCLUSIONS OF LAW

1.  A right leg disorder was not incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1131 (West 2002); 
38 C.F.R. § 3.303 (2006).

2.  A low back disorder was not incurred in or aggravated by 
active military service, and may not be so presumed.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1131 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In the interest of clarity, the Board will first discuss 
certain preliminary matters.  The Board will then render a 
decision. 



The Veterans Claims Assistance Act of 2000 (VCAA)

The Board has given consideration to the VCAA.  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate claims for VA benefits.  The VCAA also redefines 
the obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.  See 
38 U.S.C.A. §§ 5103, 5103A (West 2002).  

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2006).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

After having carefully reviewed the record, the Board has 
concluded that the notice requirements of the VCAA have been 
satisfied with respect to the issues on appeal.  The Board 
observes that the veteran was informed of the relevant law 
and regulations pertaining to service connection claims in a 
letter from the RO sent to the veteran in March 2002.  

Crucially, the veteran was informed of VA's duty to assist 
him in the development of his claims and advised of the 
provisions relating to the VCAA in the above-referenced March 
2002 letter, a subsequent letter from the RO dated March 21, 
2005 and a letter from the Appeals Management Center (AMC) 
dated March 7, 2006 [issued after the Board's March 2006 
remand].  Specifically, the veteran was advised in the March 
2005 and March 2006 letters that VA is responsible for 
obtaining relevant records from any Federal agency, including 
service records, records from the Social Security 
Administration and VA treatment records.  The veteran was 
informed in the March 2002 letter that outpatient treatment 
records from the VA Medical Center (VAMC) in Hudson Valley 
had been associated with the claims folder, and the March 
2005 letter indicated outpatient treatment records from the 
VA facilities in Castle Point and the Bronx had been 
obtained.

With respect to private treatment records, the March 2005 and 
March 2006 VCAA letters informed the veteran that VA would 
make reasonable efforts to obtain non-Federal evidence.  All 
three letters included copies of VA Form 21-4142, 
Authorization and Consent to Release Information, and asked 
in the letters that the veteran complete this release so that 
VA could obtain these records on his behalf.  The March 2005 
letter further emphasized: "You must give us enough 
information about your records so that we can request them 
from the person or agency that has them.  If the holder of 
the records declines to give us the records or asks for a fee 
to provide them, we'll notify you of the problem.  It is your 
responsibility to make sure we receive all requested records 
that are not in the possession of a Federal department or 
agency" [Emphasis in original].  The veteran was also 
advised in the all three letters that a VA medical 
examination would be scheduled if necessary to make a 
decision on his claims.  The March 2006 letter informed the 
veteran that a medical nexus opinion was being sought in his 
case, but no further action was required on his part.

The Board notes that the March 2005 VCAA letter specifically 
requested of the veteran: "If there is any other evidence or 
information that you think will support your claim[s], please 
let us know.  If you have any evidence in your possession 
that pertains to your claim[s], please send it to us."  This 
request complies with the requirements of 38 C.F.R. § 3.159 
(b) in that it informed the veteran that he could submit or 
identify evidence other than what was specifically requested 
by the RO. 

Review of the record reveals that the veteran was not 
initially provided complete notice of the VCAA prior to the 
initial adjudication of his claims, which was by rating 
decision in October 1999.  The Board is of course aware of 
the Court's decision in Pelegrini v. Principi, 17 Vet. App. 
412 (2004), which appears to stand for the proposition that 
VCAA notice must be sent prior to adjudication of an issue by 
the RO.  Since the VCAA was not enacted until November 2000, 
furnishing the veteran with VCAA notice prior to the 
adjudication in October 1999 was clearly both a legal and a 
practical impossibility.  Indeed, VA's General Counsel has 
held that the failure to do so under such circumstances does 
not constitute error.  
See VAOGCPREC 7-2004.  

Crucially, the veteran was provided with VCAA notice through 
the March 2002, March 2005 and March 2006 VCAA letters, and 
his service connection claims were readjudicated in the July 
2006 SOC, after he was provided with the opportunity to 
submit evidence and argument in support of his claims and to 
respond to the VA notice.  Thus, any VCAA notice deficiency 
has been rectified, and there is no prejudice to the veteran 
in proceeding to consider his claims on the merits.  The 
veteran has pointed to no prejudice resulting from the timing 
of the VCAA notice. 

Finally, there has been a significant recent Court decision 
concerning the VCAA.  
In Dingess v. Nicholson, No. 01-1917 (U.S. Vet. App. March 3, 
2006), the Court observed that a claim of entitlement to 
service connection consists of five elements:  (1) veteran 
status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree 
of disability; and (5) effective date.  Because a service 
connection claim is comprised of five elements, the Court 
further held that the notice requirements of section 5103(a) 
apply generally to all five elements of that claim.  
Therefore, upon receipt of an application for a service 
connection claim, section 5103(a) and section 3.159(b) 
require VA to review the information and the evidence 
presented with the claim and to provide the claimant with 
notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

In this case, element (1), veteran status, is not at issue.  
Moreover, elements (4) and (5), degree of disability and 
effective date, are rendered moot via the RO's denial of 
service connection for the veteran's claimed right leg and 
low back conditions.  In other words, any lack advisement as 
to those two elements is meaningless, because a disability 
rating and effective date were not assigned.  The veteran's 
claims of entitlement to service connection were denied based 
on elements (2), existence of a disability and (3), 
connection between the veteran's service and the claimed 
disabilities.  As explained above, he has received proper 
VCAA notice as to his obligations, and those of VA, with 
respect to those crucial elements.  

Because as discussed below the Board is denying the veteran's 
claims, elements (4) and (5) remain moot.  

Because there is no indication that there exists any evidence 
which could be obtained which would have an effect on the 
outcome of this case, no further VCAA notice is necessary.  
See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) [VCAA 
notice not required where there is no reasonable possibility 
that additional development will aid the veteran].   

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2006).

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claims, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating them.  
In particular, the RO has obtained service medical records 
and reports of VA and private treatment of the veteran.  
Additionally, the veteran was provided a VA examination in 
April 2005, the results of which will be discussed below.  
The report of the medical examination reflects that the 
examiner recorded the veteran's past medical history, noted 
his current complaints, conducted an appropriate physical 
examination and rendered appropriate diagnoses and opinions.  
An addendum to the April 2005 VA examination report was added 
in March 2006 by the same examiner pursuant to the Board's 
remand instructions.

Accordingly, the Board finds that under the circumstances of 
this case, the VA has satisfied the notification and duty to 
assist provisions of the VCAA and that no further actions 
need be undertaken on the veteran's behalf.
The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2006).  The veteran has been accorded the opportunity to 
present evidence and argument in support of his claims.  As 
noted in the Introduction, he provided testimony to the 
undersigned Acting Veterans Law Judge at a personal hearing 
in August 2004.

Accordingly, the Board will proceed to a decision 

Pertinent law and regulations

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1131 (West 2002); 
38 C.F.R. § 3.303 (2006).

For certain chronic disorders, including arthritis, service 
connection may be granted if the disease becomes manifest to 
a compensable degree within one year following separation 
from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 
2002); 38 C.F.R. §§ 3.307, 3.309(a) (2006).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  

Service connection presupposes a diagnosis of a current 
disability.  See Rabideau v. Derwinski, 2 Vet. App. 141 
(1992).  A "current disability" means a disability shown by 
competent medical evidence to exist.  See Chelte v. Brown, 10 
Vet. App. 268 (1997).  



Continuity of symptomatology

The mere fact of an in-service injury is not enough; there 
must be evidence of a chronic disability resulting from that 
injury.  In order to show a chronic disease in service there 
is required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the veteran's claim. 
See 38 C.F.R. § 3.303(b).

The chronicity provision of 38 C.F.R. § 3.303(b) applies when 
evidence, regardless of its date, establishes that a veteran 
had a chronic condition in service and still has that 
condition.  There must be competent medical evidence unless 
the evidence relates to a condition as to which lay 
observation is competent to identify its existence.

Analysis

As detailed above, in order to establish service connection 
for the claimed disorder, there must be (1) medical evidence 
of a current disability; (2) evidence of the in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between (1) and (2).  See 
Hickson, supra.

With respect to Hickson element (1), current disability, and 
the veteran's right leg claim, there is no medical evidence 
which supports a conclusion that a right leg disorder 
currently exists.  The VA examiner specifically found in his 
March 2006 opinion that: "there is no specific right leg 
disorder other than the patient's complaint of pain radiating 
to the right lower extremity from the spine.  This is his 
back disorder symptoms.  The right lower extremity is not 
afflicted."  There is of record no other competent medical 
evidence which supports the veteran's claim.  

The veteran has been accorded ample opportunity to present 
medical evidence in support of his claim; he has failed to do 
so.  See 38 U.S.C.A. § 5107(a) [it is the claimant's 
responsibility to support a claim for VA benefits].

To the extent that the veteran himself believes that current 
disability of the right leg exists, it is now well 
established that lay persons without medical training, such 
as the veteran, are not competent to comment on medical 
matters such as diagnosis, date of onset or cause of a 
disability.  See Espiritu v. Derwinski, 2 Vet. App. 491, 494-
5 (1992); see also 38 C.F.R. § 3.159 (a)(1) [competent 
medical evidence means evidence provided by a person who is 
qualified through education, training, or experience to offer 
medical diagnoses, statements, or opinions].  The statements 
offered in support of the veteran's right leg claim by him 
are not competent medical evidence and do not serve to 
establish the existence of a current disability.  

It may be that the veteran may experience right leg pain at 
times.  However, this in and of itself does not constitute a 
disability for which service connection may be granted.  See 
Sanchez-Benitez v. West, 13 Vet. App. 282 (1999) [symptoms 
without a diagnosed or identifiable underlying malady or 
condition, does not in and of itself constitute a disability 
for which service connection may be granted].  No underlying 
disability has been clinically identified.

In the absence of any diagnosed right leg disability, service 
connection may not be granted.  See Degmetich v. Brown, 104 
F.3d 1328 (Fed. Cir. 1997); Gilpin v. Brown, 155 F.3d 1353 
(Fed. Cir. 1998) [service connection cannot be granted if the 
claimed disability does not exist].  Accordingly, Hickson 
element (1) has not been met for the right leg claim, and it 
fails on this basis alone.

For the sake of completeness, the Board will discuss the 
remaining two Hickson elements for the right leg claim.  See 
Luallen v. Brown, 8 Vet. App. 92, 95-6 (1995), citing 
Holbrook v. Brown, 8 Vet. App. 91, 92 (1995) [the Board has 
the fundamental authority to decide a claim in the 
alternative].

With respect to Hickson element (1) and the low back claim, 
the April 2005 VA examiner diagnosed the veteran with 
degenerative disc disease/degenerative joint disease of the 
lumbosacral spine at multiple levels with multiple herniated 
nucleus pulposis.  Accordingly, Hickson element (1) is 
satisfied for this claim, but not the right leg claim.

With respect to Hickson element (2), the service medical 
records are entirely devoid of complaints, diagnosis or 
treatment of a right lower extremity or low back problem, 
including the veteran's July 1958 separation examination.  
Indeed, the veteran's representative acknowledged that "the 
service medical records do not contain supporting 
documentation," and argues to rely on the veteran's sworn 
testimony.  See the October 11, 2006, Appellant's Post-Remand 
Brief, page 3.  Significantly, there is no mention of in-
service right lower extremity or low back injuries by the 
veteran until he filed his initial claim of entitlement to VA 
benefits in October 1998, over four decades after he left 
military service.  

The veteran has argued that he fell off of a platform while 
serving aboard the U.S.S. Chilton in the summer of 1957, 
injuring his back and right leg in the process.  
See the veteran's June 19, 2000 statement; see also the 
August 2004 hearing transcript, page 3.  The veteran's fellow 
servicemen (including a corpsman) have sent in corroborative 
statements.  Although the veteran and his fellow servicemen 
are competent to provide information as to what transpired in 
service (i.e., how he injured his back), it is notable that 
there are no corroborative service medical records reflecting 
any injury at that time, or at any other time in service for 
that matter.  Again, it is noted that the veteran 
specifically indicated during his Board hearing that he went 
to sick bay following the incident, was given medication, and 
placed on 2 days of bed rest.  The veteran's service medical 
records, however, do not reflect any complaints, treatment or 
diagnoses of back problems. 

In sum, the Board, while acknowledging the assertions of the 
veteran and that of his fellow servicemen, places greater 
weight of probative value on the "silent" service medical 
records and the nexus evidence, which will be discussed 
below.  Accordingly, Hickson element (2) has not been met for 
the veteran's right lower extremity or low back claims.  

The Board notes at this point that the one year statutory 
presumption for arthritis found in 38 C.F.R. § 3.309(a) is 
not for application.  There is no evidence of arthritis in 
service or within the one year presumptive period after 
service.  
Indeed, arthritis in the lumbar spine was first clinically 
evidenced in December 1995, decades after the one-year 
presumptive period for service connection.

With respect to Hickson element (3), medical nexus, in the 
absence of a current right lower extremity disability or in-
service injury, it follows that or medical nexus, is 
necessarily lacking also.  With regard to the veteran's low 
back claim, it is noted that the March 2006 VA examiner 
specifically opined:  "As service medical records were non 
contributory for any spinal trauma, it is my opinion that the 
patient's current spinal condition is not related to military 
service."  

Of record is the opinion of the veteran's chiropractor, 
S.R.G., dated in January 2005 which notes: "It is my 
professional opinion that the etiology of the [veteran's] low 
back condition rises from the initial injury of 1957."  
Similarly, a May 2000 opinion of N.R.P., M.D., is to the 
effect that based on the veteran's history (which was self-
reported), the veteran's physical examination, and a review 
of records (that the veteran provided, and the nature of 
which are unclear), chronic low back pain with lumbar 
radiculopathy was attributable to a fall sustained on August 
20, 1957.  The aforementioned medical opinions are not 
persuasive, as they are based on the veteran's uncorroborated 
assertions regarding what occurred in service.  The Court has 
held on a number of occasions that a medical opinion premised 
upon an unsubstantiated account of a claimant is of no 
probative value.  See, e.g., Swann v. Brown, 5 Vet. App. 229, 
233 (1993) [generally observing that a medical opinion 
premised upon an unsubstantiated account is of no probative 
value, and does not serve to verify the occurrences 
described]; Reonal v. Brown, 5Vet. App. 458, 461 (1993) [the 
Board is not bound to accept a physician's opinion when it is 
based exclusively on the recitations of a claimant].

To the extent that the veteran and fellow servicemen contend 
that a medical relationship exists between claimed right leg 
and low back problems and the veteran's military service 
(i.e. a nexus opinion), any lay opinions are entitled to 
little probative value.  See Espiritu, supra.  It is noted, 
however, that the veteran and his fellow servicemen are 
competent to provide details regarding how the veteran 
injured himself in service, as discussed above. 

Accordingly, Hickson element (3), medical nexus, has not been 
satisfied, and the veteran's claims fail on this basis also.

Finally, with respect to the low back claim, the veteran has 
testified he has experienced low back problems continuously 
beginning five years after his alleged in-service fall.  See 
the August 2004 hearing transcript, page 5.  The veteran in 
essence, is arguing for application of the provisions of 38 
C.F.R. § 3.303(b), relating to chronicity and continuity of 
symptomatology.  

However, the medical evidence indicates no low back problems 
in service, as detailed above.  Moreover, the first post-
service medical finding of a low back problem was in a 
private record from chiropractor S.R.G. dated in December 
1995, decades after service.

In short, the evidence of record does not reflect continuous 
low back symptomatology over the years.  Indeed, the veteran 
himself indicated during his August 2004 hearing that he 
first sought treatment for back problems in "around 1965," 
though there is no confirmation of this in the evidence of 
record.  See the August 2004 hearing transcript, page 10.  
Even assuming this to be true, this places the onset of low 
back symptomatology still almost a decade after separation 
from service.  

In any event, supporting medical evidence is required, both 
as to continuity of symptoms and a relationship between such 
symptoms and the veteran's service.  See Voerth v. West, 13 
Vet. App. 117, 120-1 (1999) [there must be medical evidence 
on file demonstrating a relationship between the veteran's 
current disability and the claimed continuous symptomatology, 
unless such a relationship is one as to which a lay person's 
observation is competent].  Such evidence is lacking in this 
case.  Continuity of symptomatology after service is 
therefore not demonstrated for the low back claim.   

Conclusion

In conclusion, for the reasons and bases expressed above the 
Board finds that the preponderance of the evidence is against 
the veteran's claims for entitlement to service connection 
for right leg and low back disorders, as Hickson elements (2) 
and (3) have not been met as to both claims, and Hickson 
element (1) has not been met for the right leg claim.  The 
benefits sought on appeal are accordingly denied.


ORDER

Entitlement to service connection for a right leg disorder is 
denied.

Entitlement to service connection for a low back disorder is 
denied.



____________________________________________
K. Parakkal
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


